*486On Petition for Rehearing.
Bruce, Ch. J.
In the petition for a rehearing in this case, exception is taken to several of the statements and the holdings of the main opinion, among them being one to the effect that “the kegs in question were about 5 feet north of the tracks, and on ground level with the tracks, and from 10 to 30 feet of the traveled highway. When approaching the tracks from the south one would have no difficulty in seeing them.” The testimony also shows that there was a bridge on the road to the south, the north end of which was 27 feet from the center and only 2.7 feet lower than the crossing. It is therefore evident that the plaintiff when seated in the seat of the wagon or buckboard was in clear view of the kegs, as, in fact, most any person of ordinary height could have been even though walking upon the ground, and, although the kegs might have been hidden while passing through the intervening portion of the 27 feet, their existence must have been known.
Plaintiff and appellant claims tbit the evidence is that “from a point 97.3 feet south of the center of the crossing to the top of the south rail is an elevation of 7.3 feet, that from a point 9 feet north of the north rail and 10 feet east to the east thereof, which is approximately where the jury found that the kegs were placed, to the top of the north rail, is an elevation of 19.5 inches. The kegs, it is claimed, were about 2 feet high. It is claimed that it can be at once seen that the kegs were almost entirely concealed by the north rail when one stood on the crossing. Approaching from the south a team went up a grade of 7.3 feet in a distance of 93 feet to get on the crossing.” Such being the case, plaintiff says that he is at a loss to know how the plaintiff could see the kegs before she got on the crossing.
All this may be true. Counsel, however, takes his data from the south end, and not the north end, of the bridge, and from a distance of 97.3 feet from the crossing, whereas the undisputed evidence also shows that the north end of the bridge and the part thereof which was nearest to the tracks was only 2.7 feet lower than the crossing. It is clear, therefore, that the kegs could have been seen from this point even if they could not have been seen from the other end of the bridge.
All of this, however, we hold to be unimportant. The question is whether the railroad company was negligent, — whether it was negligence *487to leave the nail kegs where- it did, — and we still adhere to our original opinion on this proposition.
In addition, and in response to the petition for a rehearing, we may-say that it is immaterial whether the kegs were 10 feet or 6 feet from the tracks; also whether the company was in the habit of keeping- such freight in its depot or had the facilities for so doing. We do not, in short, hold that a nail keg is an article which is easily calculated to frighten horses. We also note the contention that, although a highway by prescription is not proved, there is evidence of a crossing which had been sanctioned and allowed by a railroad company, and we are also aware of the general rule of law that, where a railroad company allows a crossing, it is required to use proper precautions for the safety thereof. We do not, however, find any lack of those reasonable precautions. We believe the law to he that “in no such case can a plaintiff recover unless the object of fright presents an appearance that would he likely to frighten ordinary horses, nor unless the appearance of the-object is such that it should reasonably he expected that it might have that effect.” See Nichols v. Athens, 66 Me. 402; Card v. Ellsworth, 65 Me. 547, 20 Am. Rep. 722. We cannot hold that a nail keg is such an object.
The petition for a rehearing is denied.